DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13, 15, 17, 18, 20, 22-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the jet openings (33) are situated in one axis parallel to a longitudinal axis (36) of the bracket (3)” however the jet openings, 33, are demonstrated perpendicular to the axis, 36, of the bracket, 3, and aren’t at all “situated” on it. It is unclear if the limitation is attempting to state that the jet openings are arranged along the bracket in the longitudinal direction parallel to the axis of the bracket or if the limitation is meant to refer to something else entirely. As such the metes and bounds of the claim cannot be established and the claim is rendered indefinite. The claim shall be examined as best understood.
Claim 1 recites “wherein at least three jet openings (33) are fitted with jets” in lines 5-6, however it is unclear if these are the same as the at least three jet openings that have already been recited in the claim or three separate jet openings. As such the metes and bounds of the claim cannot be established and the claim is rendered indefinite. The claim shall be examined as best understood.
Claim 1 recites the limitation "the slope" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “wherein an intersection (29) of axes (28) of the gas feeds (24) is situated in the jet channel (22) offward an discharge opening (25) at a distance that is 1.5 to 4 times larger than a diameter of the jet channel (22) in a place of the discharge opening (25)” which is generally confusing as it is unclear where exactly the intersection is supposed to be situated as well as the nature of relative dimension being recited. The limitation states the intersection is “situated in the jet channel offward an discharge opening” and also further states “at a distance that is 1.5 to 4 times larger than a diameter of the jet channel in a place of the discharge opening” for which both render the metes and bounds of the claim indefinite. The claim shall be examined as best understood.
Claim 1 recites “a sum of cross-sections of all jet channels (22) is smaller than a sum of cross-sections of all material supply openings (32)” and while the claims are originally filed providing basis in applicant’s disclosure, this limitation when taken in light of applicant’s specification renders the claim indefinite. First, it is unclear as to what “a sum of cross-sections” refers to for which applicant’s specification provides no direct description of. Second, page 5, lines 5-8 of applicant’s specification stipulates “the jet channel has the inlet diameter smaller than the diameter of the bracket jet opening and the sum of the areas of the cross sections of the jet channels is larger than the area of the cross section of the bracket inlet opening - or the sum of the areas of the bracket inlet openings” which possibly directly contradicts the claim limitation in question. Nowhere else in applicant’s specification is a “bracket inlet opening” referred to. The bracket, element 3, includes a material supply opening, 32, and jet openings, 33. The material supply opening, 32, is essentially an inlet into the bracket while the jet openings, 33, are the exits out of the bracket. From this, if the material supply opening is the “bracket inlet opening” in question then this description from applicant’s specification would directly contradict the claimed invention. Thusly, the metes and bounds of the claimed invention cannot be ascertained and the claim is rendered indefinite. The claim shall be examined as best understood.
Claims 2-7, 9-13, 15, 17, 18, 20, 22-24 and 26 are also rejected under 35 USC 112(b) due to being dependent upon claim 1.
Claim 26 recites “characterized in that it is installed on a movable base” however the claim is rendered indefinite as use of the pronoun “it” does not allow one having ordinary skill in the art to ascertain the metes and bounds of the claimed limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-13, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Barth (DE 19705400 A1) in view of Solovev et al. (SU 1423709 A1).
Re claim 1, as best understood, Barth shows a jet adapter (Figs. 1-2) for plastering machines characterized in that it comprises a closed cylindrical bracket (5/9) mounted on a holder (18/19), fitted with at least one material supply opening (16) and at least three jet openings (10), wherein the jet openings (10) are situated in one axis parallel to a longitudinal axis (axis of 5/9) of the bracket (5/9), each jet opening (10) is equipped with a plug or a jet, wherein at least three jet openings (10) are fitted with jets (1), wherein an axis (axis of 1) of a jet (1) is perpendicular to the axis (axis of 5/9) of the bracket (5/9), the diameter of the jet opening (10) is smaller than an external diameter of the jet (1) and the jet (1) presses against the jet opening (10) by an edge (section of 1 fitted over 10) of the jet (1), the jet (1) comprises a jet channel (internal channel of 1), which passes along the entire length of the jet (1), and the jet (1) comprises a gas feed (4) entering the jet channel (internal channel of 1) at a slope with reference to the axis (axis of 1) of the jet (1).
Barth does not teach the jet comprises at least two gas feeds entering the jet channel at the slope ranging from 20° to 60° with reference to the axis of the jet; wherein an intersection of axes of the gas feeds is situated in the jet channel offward an discharge opening at a distance that is 1.5 to 4 times larger than a diameter of the jet channel in a place of the discharge opening, a length of the bracket is at the maximum 30 times larger than its internal diameter and a sum of cross-sections of all jet channels is smaller than a sum of cross-sections of all material supply openings.
However, Solovev et al. show a plastering nozzle including a jet (3) comprising at least two gas feeds (5) entering the jet channel (4) at a slope ranging from 20° to 60° (p. 1, col. 2, lines 2-4) with reference to the axis of the jet (3), wherein an intersection of axes of the gas feeds (5) is situated in the jet channel (4) offward an discharge opening (end of 4) at a distance.
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the jet of Barth include two gas feeds and a slope ranging from 20° to 60° with reference to the axis of the jet as taught by Solovev et al. to ensure stable operation of the plaster nozzle (Solovev – p. 1, col. 2, lines 18-21).
Barth as modified by Solovev et al. disclose the claimed invention with the exception of specific dimensions for the distance that is 1.5 to 4 times larger than a diameter of the jet channel.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a distance that is 1.5 to 4 times larger than a diameter of the jet channel for the intersection situated in the jet channel since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, no criticality for the claimed relative dimension is apparent.
Barth discloses the claimed invention with the exception of specific dimensions for the length of the bracket is at the maximum 30 times larger than its internal diameter.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a length at the maximum 30 times larger than its internal diameter for the bracket since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, no criticality for the claimed relative dimension is apparent.
Barth discloses the claimed invention with the exception of specific dimensions for the a cross-sections of all jet channels and a sum of cross-sections of all material supply openings.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a sum of cross-sections of all jet channels is smaller than a sum of cross-sections of all material supply openings for the jet channels and material supply openings since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, no criticality for the claimed relative dimension is apparent.
Re claim 2, Barth as modified by Solovev et al. show the jet channel (Barth – internal channel of 1) of the jet (Barth – 1) has a circular cross-section (Barth – Fig. 1).
Re claim 4, Barth as modified by Solovev et al. disclose the claimed invention with the exception of specific dimensions for the length of the jets.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a length that’s at least 9 times larger than the diameter of the jet channel in the place of the discharge opening for the length of the jets since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, no criticality for the claimed relative dimension is apparent.
Re claim 5, Barth as modified by Solovev et al. disclose the claimed invention except for three gas feeds.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have three gas feeds, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re claim 6, Barth as modified by Solovev et al. disclose the claimed invention with the exception of specific dimensions for the distance that is 2 to 3 times larger than a diameter of the jet channel.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a distance that is 2 to 3 times larger than a diameter of the jet channel for the intersection situated in the jet channel since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, no criticality for the claimed relative dimension is apparent.
Re claim 7, Barth as modified by Solovev et al. show the gas feeds have circular cross-sections (Barth – Fig. 1, 4) and wherein the gas feeds are connected a feed pipe (Solovev – 2) of a pressurized gas (Barth – col. 4, lines 28-32).
Re claim 9, Barth as modified by Solovev et al. show the jet is attached to the bracket using a clamp (Barth – Fig. 1, 13) of the jet and a case (Barth – 12) of the jet, which are connected to one another by a dismountable connection.
Re claim 10, Barth as modified by Solovev et al. disclose the dismountable connection is a sealed thread (Barth – col. 6, lines 12-14).
Re claim 11, Barth as modified by Solovev et al. show the clamp (Barth – Fig. 1, 13) of the jet, the case (Barth – 12) of the jet and a cover (Solovev – 1) delimit an internal space (Solovev – 6), which interconnects the gas feeds (Solovev – 5) with the feed pipe (Solovev – 2; Barth - col. 4, lines 28-32).
Re claim 12, Barth as modified by Solovev et al. disclose the claimed invention except for pressure ranging from 0.3 to 0.8 MPa. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a pressure ranging from 0.3 to 0.8 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the compressor setting which achieves the recognized result of setting the pressure of the system (Barth – col. 4, lines 28-32), therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980). Further, no criticality for the claimed range is apparent.
Re claim 13, Barth as modified by Solovev et al. disclose the bracket is mounted in the holder (Barth – Fig. 1, 18/19) by a rotary mounting, wherein the rotary mounting of the bracket is performed by at least two sliding connections (Barth – col. 4, lines 46-50 and col. 5, lines 61-68).
Re claim 17, Barth as modified by Solovev et al. show an axis connecting the jet openings (Barth – Fig. 2, 10) and a horizontal plane make an angle ranging from 0° to 60° and/or -0° to -60°, where a centre of the angle lies in the axis of the bracket (Barth – 5/9).
Re claim 26, Barth as modified by Solovev et al. show it is installed on a movable base (Barth – Fig. 2, 19).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barth (DE 19705400 A1) in view of Solovev et al. (SU 1423709 A1) further in view of Egli (WO 00/36898 A2).
Re claim 3, Barth as modified by Solovev et al. disclose all aspects of the claimed invention but do not teach the jet channel of the jet has a constant diameter along its entire length.
However, Egli shows a coating nozzle including a jet (Fig. 1, 11) with a jet channel (A) which has a constant diameter along its entire length.
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the jet channel of Barth as modified by Solovev et al. have a constant diameter as shown in Egli for the flow properties provided from such a configuration. Further, no criticality is apparent for the claimed configuration.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barth (DE 19705400 A1) in view of Solovev et al. (SU 1423709 A1) further in view of Kohler et al. (US Pat No 4,697,542).
Re claim 15, Barth as modified by Solovev et al. disclose all aspects of the claimed invention but do not teach a rotation is provided around the axis of the bracket wherein the rotation is performed by a piston connecting of the bracket and the holder.
However, Kohler et al. show a coating device where a rotation is provided around the axis of a bracket (Fig. 1, 7) wherein the rotation is preformed by a piston (10/12) connecting the bracket (7) and a holder (5).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the device of Barth as modified by Solovev et al. include a piston for rotating the bracket as disclosed by Kohler et al. to set an angle of impingement of the nozzle (Kohler – col. 6, lines 38-47).
Claims 18, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Barth (DE 19705400 A1) in view of Solovev et al. (SU 1423709 A1) further in view of Lahaeye (FR 2758481 A1).
Re claim 18, Barth as modified by Solovev et al. disclose all aspects of the claimed invention but do not teach at least one wiping blade positioned parallel to the axis of the bracket and fitted with a vibrator.
However, Lahaeye shows a plastering device including a bracket (Fig. 3, 14) with a wiping blade (3) positioned parallel to the axis of the bracket and fitted with a vibrator (abstract).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the device of Barth as modified by Solovev et al. include a wiping blade as taught by Lahaeye for attacking the layer of material and lifting it from its support (Lahaeye – abstract).
Re claim 20, Barth as modified by Solovev et al. and Lahaeye show the wiping blade (Lahaeye – Fig. 3, 3) is mounted in the holder (Lahaeye – 6) by a rotary mounting (Lahaeye – 14) performed by at least two sliding connections (Lahaeye – the two ends of 14).
Re claim 22, Barth as modified by Solovev et al. and Lahaeye show that a rotation (Lahaeye – Fig. 3, 14) is provided around the axis connecting both sliding connections (Lahaeye – the two ends of 14).
Re claim 24, Barth as modified by Solovev et al. show an axis connecting the wiping blade (Lahaeye – Fig. 3, 3) and a horizontal plane make an angle ranging from 0° to 60° and/or -0° to -60°, where a centre of the angle lies in the axis connecting both sliding connections (Lahaeye – the two ends of 14).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Barth (DE 19705400 A1) in view of Solovev et al. (SU 1423709 A1) and Lahaeye (FR 2758481 A1) and further in view of Qi (CN 107386602 A).
Re claim 23, Barth as modified by Solovev et al. and Lahaeye disclose all aspects of the claimed invention but do not teach that a rotation is performed by a piston connecting of the wiping blade and the holder.
However, Qi discloses a plastering device including a wiping blade (Fig. 3, 401) where a rotation is performed by a piston (403) connecting the wiping blade (401) and a holder (404).
The substitution of one known element (piston in Qi) for another (motor as shown in Lahaeye) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the piston shown in Qi would have yielded predictable results, namely, a rotation of the scraping blade in the device of Barth as modified by Solovev et al. and Lahaeye to maneuver the blade as required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752